Exhibit 99.2 BB&T Corporation Quarterly Performance Summary Second Quarter 2011 BB&T Corporation Quarterly Performance Summary Table of Contents Page Financial Highlights 1 Financial Highlights - Five Quarter Trend 2 Consolidated Statements of Income 3 Consolidated Statements of Income - Five Quarter Trend 4 Consolidated Balance Sheets 5 Consolidated Balance Sheets - Five Quarter Trend 6 Average Balance Sheets 7 Average Balance Sheets - Five Quarter Trend 8 Average Balances and Rates - Quarters 9 Average Balances and Rates - Year-To-Date 11 Credit Quality 12 Credit Quality - Supplemental Schedules Supplemental Commercial Real Estate Loan Portfolio Information 15 Supplemental Residential Mortgage Portfolio Information 16 Supplemental Troubled Debt Restructurings Information 17 Capital Information - Five Quarter Trend 18 Selected Items & Additional Information 19 NON-GAAP Reconciliation Table 20 BB&T Corporation Financial Highlights (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date June 30 % June 30 % 2011 2010 Change 2011 2010 Change Summary Income Statement Interest income $ 1,727 $ 1,852 (6.7 ) % $ 3,440 $ 3,665 (6.1 ) % Interest expense 337 460 (26.7 ) 729 926 (21.3 ) Net interest income - taxable equivalent 1,390 1,392 (0.1 ) 2,711 2,739 (1.0 ) Less: Taxable-equivalent adjustment 36 32 12.5 72 65 10.8 Net interest income 1,354 1,360 (0.4 ) 2,639 2,674 (1.3 ) Provision for credit losses 328 650 (49.5 ) 668 1,225 (45.5 ) Net interest income after provision for credit losses 1,026 710 44.5 1,971 1,449 36.0 Noninterest income 787 1,039 (24.3 ) 1,501 1,883 (20.3 ) Noninterest expense 1,395 1,500 (7.0 ) 2,767 2,841 (2.6 ) Income before income taxes 418 249 67.9 705 491 43.6 Provision for income taxes 91 25 NM 144 73 97.3 Net income 327 224 46.0 561 418 34.2 Noncontrolling interest 20 14 42.9 29 20 45.0 Net income available to common shareholders 307 210 46.2 532 398 33.7 Per Common Share Data Earnings Basic $ 0.44 $ 0.30 46.7 % $ 0.76 $ 0.58 31.0 % Diluted 0.44 0.30 46.7 0.76 0.57 33.3 Cash dividends declared (1) 0.16 0.15 6.7 0.33 0.30 10.0 Book value 24.37 24.07 1.2 24.37 24.07 1.2 Tangible book value (2) 15.95 14.93 6.8 15.95 14.93 6.8 End of period shares outstanding (in thousands) 696,894 692,777 0.6 696,894 692,777 0.6 Weighted average shares (in thousands) Basic 696,625 692,113 0.7 695,971 691,456 0.7 Diluted 704,969 701,322 0.5 704,583 700,223 0.6 Performance Ratios Return on average assets 0.83 % 0.56 % 0.72 % 0.52 % Return on average common shareholders' equity 7.25 5.01 6.38 4.80 Net interest margin - taxable equivalent 4.15 4.12 4.08 4.00 Fee income ratio (3) 40.8 40.8 40.5 39.9 Efficiency ratio (3) 55.8 53.7 56.4 53.1 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 2.32 % 2.90 % 2.32 % 2.90 % Loans and leases plus foreclosed property 3.46 4.24 3.46 4.24 Net charge-offs as a percentage of average loans and leases 1.71 2.48 1.63 2.16 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.43 2.66 2.43 2.66 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.22 X 0.98 X 1.22 X 0.98 X Average Balances Total assets $ 157,730 $ 159,786 (1.3 ) % $ 157,332 $ 161,785 (2.8 ) % Total securities (4) 27,060 28,309 (4.4 ) 26,065 30,636 (14.9 ) Loans and leases 104,341 103,964 0.4 104,815 104,214 0.6 Deposits 106,466 107,060 (0.6 ) 106,042 109,035 (2.7 ) Client deposits 103,378 102,203 1.1 102,481 103,472 (1.0 ) Shareholders' equity 17,072 16,925 0.9 16,874 16,777 0.6 Period-End Balances Total assets $ 159,310 $ 155,083 2.7 % $ 159,310 $ 155,083 2.7 % Total securities (4) 27,961 23,662 18.2 27,961 23,662 18.2 Loans and leases 105,350 104,719 0.6 105,350 104,719 0.6 Deposits 108,064 104,451 3.5 108,064 104,451 3.5 Client deposits 103,560 101,115 2.4 103,560 101,115 2.4 Shareholders' equity 17,049 16,740 1.8 17,049 16,740 1.8 Capital Ratios (5) Risk-based Tier 1 12.3 % 11.7 % 12.3 % 11.7 % Total 16.0 15.8 16.0 15.8 Leverage 9.5 8.9 9.5 8.9 Tangible common equity (2) 7.2 7.0 7.2 7.0 Tier 1 common equity to risk-weighted assets (2) 9.6 8.9 9.6 8.9 Applicable ratios are annualized. (1 ) BB&T Corporation declared a special one-time dividend of $0.01 per common share in the first quarter of 2011. (2 ) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 18 of this supplement. (3 ) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 19 of this supplement. See Non-GAAP reconciliations. (4 ) Total securities includes securities available for sale (AFS) and securities held to maturity (HTM). Average balances reflect both AFS and HTM securities at amortized cost. Period-end balances reflect AFS securities at fair value and HTM securities at amortized cost. (5 ) Current quarter regulatory capital information is preliminary. Return to Table of Contents 1 BB&T Corporation Financial Highlights - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2011 2011 2010 2010 2010 Summary Income Statement Interest income $ 1,727 $ 1,713 $ 1,793 $ 1,796 $ 1,852 Interest expense 337 392 424 449 460 Net interest income - taxable equivalent 1,390 1,321 1,369 1,347 1,392 Less: Taxable-equivalent adjustment 36 36 37 33 32 Net interest income 1,354 1,285 1,332 1,314 1,360 Provision for credit losses 328 340 643 770 650 Net interest income after provision for credit losses 1,026 945 689 544 710 Noninterest income 787 714 964 1,110 1,039 Noninterest expense 1,395 1,372 1,421 1,408 1,500 Income before income taxes 418 287 232 246 249 Provision for income taxes 91 53 15 27 25 Net income 327 234 217 219 224 Noncontrolling interest 20 9 9 9 14 Net income available to common shareholders 307 225 208 210 210 Per Common Share Data Earnings Basic $ 0.44 $ 0.32 $ 0.30 $ 0.30 $ 0.30 Diluted 0.44 0.32 0.30 0.30 0.30 Cash dividends declared (1) 0.16 0.17 0.15 0.15 0.15 Book value 24.37 23.86 23.67 24.11 24.07 Tangible book value (2) 15.95 15.59 15.43 15.25 14.93 End of period shares outstanding (in thousands) 696,894 696,285 694,381 693,560 692,777 Weighted average shares (in thousands) Basic 696,625 695,309 693,993 693,017 692,113 Diluted 704,969 704,101 702,781 701,535 701,322 Performance Ratios Return on average assets 0.83 % 0.60 % 0.54 % 0.56 % 0.56 % Return on average common shareholders' equity 7.25 5.48 4.88 4.91 5.01 Net interest margin - taxable equivalent 4.15 4.01 4.04 4.09 4.12 Fee income ratio (3) 40.8 40.1 41.8 42.3 40.8 Efficiency ratio (3) 55.8 57.1 55.3 54.1 53.7 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 2.32 % 2.69 % 2.73 % 2.81 % 2.90 % Loans and leases plus foreclosed property 3.46 3.97 3.94 4.11 4.24 Net charge-offs as a percentage of average loans and leases 1.71 1.56 2.02 3.31 2.48 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.43 2.58 2.62 2.56 2.66 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.22 X 1.09 X 1.26 X 1.32 X 0.98 X Average Balances Total assets $ 157,730 $ 156,931 $ 159,464 $ 155,666 $ 159,786 Total securities (4) 27,060 25,059 25,988 23,277 28,309 Loans and leases 104,341 105,294 105,946 104,755 103,964 Deposits 106,466 105,614 105,592 103,505 107,060 Client deposits 103,378 101,574 99,431 99,914 102,203 Shareholders' equity 17,072 16,673 16,951 17,035 16,925 Period-End Balances Total assets $ 159,310 $ 157,039 $ 157,081 $ 157,230 $ 155,083 Total securities (4) 27,961 26,220 23,169 24,497 23,662 Loans and leases 105,350 104,887 107,264 106,014 104,719 Deposits 108,064 106,913 107,213 106,419 104,451 Client deposits 103,560 103,587 100,044 99,399 101,115 Shareholders' equity 17,049 16,670 16,498 16,787 16,740 Capital Ratios (5) Risk-based Tier 1 12.3 % 12.1 % 11.8 % 11.7 % 11.7 % Total 16.0 15.8 15.5 15.7 15.8 Leverage 9.5 9.3 9.1 9.3 8.9 Tangible common equity (2) 7.2 7.2 7.1 7.0 7.0 Tier 1 common equity to risk-weighted assets (2) 9.6 9.3 9.1 9.0 8.9 Applicable ratios are annualized. (1 ) BB&T Corporation declared a special one-time dividend of $0.01 per common share in the first quarter of 2011. (2 ) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 18 of this supplement. (3 ) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 19 of this supplement. See Non-GAAP reconciliations. (4 ) Total securities includes securities available for sale (AFS) and securities held to maturity (HTM). Average balances reflect both AFS and HTM securities at amortized cost. Period-end balances reflect AFS securities at fair value and HTM securities at amortized cost. (5 ) Current regulatory capital information is preliminary. Return to Table of Contents 2 BB&T Corporation Consolidated Statements of Income (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date June 30 Change June 30 Change 2011 2010 $ % 2011 2010 $ % Interest Income Interest and fees on loans and leases $ 1,523 $ 1,525 $ (2 ) (0.1 ) % $ 3,043 $ 2,965 $ 78 2.6 % Interest and dividends on securities 163 291 (128 ) (44.0 ) 313 627 (314 ) (50.1 ) Interest on other earning assets 4 3 1 33.3 10 6 4 66.7 Total interest income 1,690 1,819 (129 ) (7.1 ) 3,366 3,598 (232 ) (6.4 ) Interest Expense Interest on deposits 152 241 (89 ) (36.9 ) 323 500 (177 ) (35.4 ) Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 3 6 (3 ) (50.0 ) 7 11 (4 ) (36.4 ) Interest on long-term debt 181 212 (31 ) (14.6 ) 397 413 (16 ) (3.9 ) Total interest expense 336 459 (123 ) (26.8 ) 727 924 (197 ) (21.3 ) Net interest income 1,354 1,360 (6 ) (0.4 ) 2,639 2,674 (35 ) (1.3 ) Provision for credit losses 328 650 (322 ) (49.5 ) 668 1,225 (557 ) (45.5 ) Net interest income after provision for credit loss 1,026 710 316 44.5 1,971 1,449 522 36.0 Noninterest income Insurance income 299 287 12 4.2 549 540 9 1.7 Service charges on deposits 145 164 (19 ) (11.6 ) 280 328 (48 ) (14.6 ) Mortgage banking income 83 110 (27 ) (24.5 ) 178 199 (21 ) (10.6 ) Investment banking and brokerage fees and commissions 90 91 (1 ) (1.1 ) 177 170 7 4.1 Checkcard fees 79 70 9 12.9 151 131 20 15.3 Other nondeposit fees and commissions 66 63 3 4.8 133 128 5 3.9 Bankcard fees and merchant discounts 52 45 7 15.6 98 85 13 15.3 Trust and investment advisory revenues 45 39 6 15.4 88 77 11 14.3 Income from bank-owned life insurance 29 31 (2 ) (6.5 ) 59 62 (3 ) (4.8 ) FDIC loss share income, net (81 ) (78 ) (3 ) 3.8 (139 ) (73 ) (66 ) 90.4 Securities gains (losses), net (2 ) 219 (221 ) (100.9 ) (2 ) 216 (218 ) (100.9 ) Other income, net (18 ) (2 ) (16 ) NM (71 ) 20 (91 ) NM Total noninterest income 787 1,039 (252 ) (24.3 ) 1,501 1,883 (382 ) (20.3 ) Noninterest Expense Personnel expense 683 649 34 5.2 1,377 1,295 82 6.3 Foreclosed property expense 145 240 (95 ) (39.6 ) 288 418 (130 ) (31.1 ) Occupancy and equipment expense 152 158 (6 ) (3.8 ) 306 296 10 3.4 Professional services 84 86 (2 ) (2.3 ) 155 158 (3 ) (1.9 ) Regulatory charges 59 46 13 28.3 120 91 29 31.9 Loan processing expenses 49 47 2 4.3 102 82 20 24.4 Amortization of intangibles 25 32 (7 ) (21.9 ) 51 64 (13 ) (20.3 ) Software expense 29 30 (1 ) (3.3 ) 55 59 (4 ) (6.8 ) Merger-related and restructuring charges, net 2 38 (36 ) (94.7 ) - 55 (55 ) (100.0 ) Other expenses 167 174 (7 ) (4.0 ) 313 323 (10 ) (3.1 ) Total noninterest expense 1,395 1,500 (105 ) (7.0 ) 2,767 2,841 (74 ) (2.6 ) Earnings Income before income taxes 418 249 169 67.9 705 491 214 43.6 Provision for income taxes 91 25 66 NM 144 73 71 97.3 Net Income 327 224 103 46.0 561 418 143 34.2 Noncontrolling interest 20 14 6 42.9 29 20 9 45.0 Net income available to common shareholders $ 307 $ 210 $ 97 46.2 % $ 532 $ 398 $ 134 33.7 % Earnings Per Common Share Basic $ 0.44 $ 0.30 $ 0.14 46.7 % $ 0.76 $ 0.58 $ 0.18 31.0 % Diluted 0.44 0.30 0.14 46.7 0.76 0.57 0.19 33.3 Weighted Average Shares Outstanding Basic 696,625 692,113 4,512 0.7 695,971 691,456 4,515 0.7 Diluted 704,969 701,322 3,647 0.5 704,583 700,223 4,360 0.6 NM - not meaningful. Return to Table of Contents 3 BB&T Corporation Consolidated Statements of Income - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 Interest Income Interest and fees on loans and leases $ 1,523 $ 1,520 $ 1,566 $ 1,549 $ 1,525 Interest and dividends on securities 163 150 185 207 291 Interest on other earning assets 4 6 4 6 3 Total interest income 1,690 1,676 1,755 1,762 1,819 Interest Expense Interest on deposits 152 171 192 225 241 Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 3 4 6 5 6 Interest on long-term debt 181 216 225 218 212 Total interest expense 336 391 423 448 459 Net interest income 1,354 1,285 1,332 1,314 1,360 Provision for credit losses 328 340 643 770 650 Net interest income after provision for credit loss 1,026 945 689 544 710 Noninterest income Insurance income 299 250 249 252 287 Service charges on deposits 145 135 143 147 164 Mortgage banking income 83 95 138 184 110 Investment banking and brokerage fees and commissions 90 87 97 85 91 Checkcard fees 79 72 73 70 70 Other nondeposit fees and commissions 66 67 68 74 63 Bankcard fees and merchant discounts 52 46 47 45 45 Trust and investment advisory revenues 45 43 42 40 39 Income from bank-owned life insurance 29 30 31 30 31 FDIC loss share income, net (81 ) (58 ) - (43 ) (78 ) Securities gains (losses), net (2 ) - 99 239 219 Other income, net (18 ) (53 ) (23 ) (13 ) (2 ) Total noninterest income 787 714 964 1,110 1,039 Noninterest Expense Personnel expense 683 694 679 642 649 Foreclosed property expense 145 143 162 167 240 Occupancy and equipment expense 152 154 155 157 158 Professional services 84 71 92 84 86 Regulatory charges 59 61 59 61 46 Loan processing expenses 49 53 45 53 47 Amortization of intangibles 25 26 28 30 32 Software expense 29 26 30 28 30 Merger-related and restructuring charges, net 2 (2 ) 4 10 38 Other expenses 167 146 167 176 174 Total noninterest expense 1,395 1,372 1,421 1,408 1,500 Earnings Income before income taxes 418 287 232 246 249 Provision for income taxes 91 53 15 27 25 Net Income 327 234 217 219 224 Noncontrolling interest 20 9 9 9 14 Net income available to common shareholders $ 307 $ 225 $ 208 $ 210 $ 210 Earnings Per Common Share Basic $ 0.44 $ 0.32 $ 0.30 $ 0.30 $ 0.30 Diluted 0.44 0.32 0.30 0.30 0.30 Weighted Average Shares Outstanding Basic 696,625 695,309 693,993 693,017 692,113 Diluted 704,969 704,101 702,781 701,535 701,322 Return to Table of Contents 4 BB&T Corporation Consolidated Balance Sheets (Dollars in millions) As of June 30 Change 2011 2010 $ % Assets Cash and due from banks $ 1,199 $ 1,270 $ (71 ) (5.6 ) % Interest-bearing deposits with banks 1,337 931 406 43.6 Federal funds sold and securities purchased under resale agreements or similar arrangements 250 308 (58 ) (18.8 ) Segregated cash due from banks 19 255 (236 ) (92.5 ) Trading securities at fair value 564 587 (23 ) (3.9 ) Securities available for sale at fair value (1) 19,409 23,662 (4,253 ) (18.0 ) Securities held to maturity 8,552 - 8,552 NM Loans and leases: Commercial loans and leases Commercial and industrial 34,166 32,147 2,019 6.3 Commercial real estate—other 11,134 12,187 (1,053 ) (8.6 ) Commercial real estate—residential ADC (2) 2,689 4,720 (2,031 ) (43.0 ) Direct retail lending 13,679 13,939 (260 ) (1.9 ) Sales finance loans 7,236 6,863 373 5.4 Revolving credit loans 2,091 2,024 67 3.3 Residential mortgage loans 18,372 15,452 2,920 18.9 Specialized lending 8,464 7,954 510 6.4 Other acquired loans 50 85 (35 ) (41.2 ) Total loans and leases held for investment (excluding covered loans) 97,881 95,371 2,510 2.6 Covered loans 5,504 7,177 (1,673 ) (23.3 ) Total loans and leases held for investment 103,385 102,548 837 0.8 Loans held for sale 1,965 2,171 (206 ) (9.5 ) Total loans and leases 105,350 104,719 631 0.6 Allowance for loan and lease losses (2,516 ) (2,723 ) 207 (7.6 ) FDIC loss share receivable 1,446 2,230 (784 ) (35.2 ) Premises and equipment 1,846 1,835 11 0.6 Goodwill 6,016 6,067 (51 ) (0.8 ) Core deposit and other intangible assets 457 569 (112 ) (19.7 ) Residential mortgage servicing rights at fair value 879 665 214 32.2 Other assets (3) 14,502 14,708 (206 ) (1.4 ) Total assets $ 159,310 $ 155,083 $ 4,227 2.7 % Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 22,507 $ 19,767 $ 2,740 13.9 % Interest checking 3,733 3,760 (27 ) (0.7 ) Other client deposits 56,921 49,989 6,932 13.9 Client certificates of deposit 20,399 27,599 (7,200 ) (26.1 ) Total client deposits 103,560 101,115 2,445 2.4 Other interest-bearing deposits 4,504 3,336 1,168 35.0 Total deposits 108,064 104,451 3,613 3.5 Fed funds purchased, repos and other borrowings 4,842 6,080 (1,238 ) (20.4 ) Long-term debt 23,380 22,086 1,294 5.9 Other liabilities 5,975 5,726 249 4.3 Total liabilities 142,261 138,343 3,918 2.8 Shareholders' equity: Common stock 3,484 3,464 20 0.6 Additional paid-in capital 5,830 5,720 110 1.9 Retained earnings 8,241 7,729 512 6.6 Accumulated other comprehensive loss (574 ) (237 ) (337 ) 142.2 Noncontrolling interest 68 64 4 6.3 Total shareholders' equity 17,049 16,740 309 1.8 Total liabilities and shareholders' equity $ 159,310 $ 155,083 $ 4,227 2.7 % (1) Includes $1.7 billion and $1.4 billion at June 30, 2011 and 2010, respectively, covered by FDIC loss sharing agreements. (2) Commercial real estate - residential ADC represents residential acquisition, development and construction loans. (3) Includes $390 million and $222 million of foreclosed property and other assets covered by FDIC loss sharing agreements at June 30, 2011 and 2010, respectively. Return to Table of Contents 5 BB&T Corporation Consolidated Balance Sheets - Five Quarter Trend (Dollars in millions) As of June 30 March 31 Dec. 31 Sept. 30 June 30 Assets Cash and due from banks $ 1,199 $ 1,030 $ 1,127 $ 1,225 $ 1,270 Interest-bearing deposits with banks 1,337 865 931 944 931 Federal funds sold and securities purchased under resale agreements or similar arrangements 250 305 327 285 308 Segregated cash due from banks 19 153 309 269 255 Trading securities at fair value 564 730 633 568 587 Securities available for sale at fair value (1) 19,409 17,887 23,169 24,497 23,662 Securities held to maturity 8,552 8,333 - - - Loans and leases: Commercial loans and leases Commercial and industrial 34,166 33,587 34,050 32,591 32,147 Commercial real estate—other 11,134 11,277 11,439 11,729 12,187 Commercial real estate—residential ADC 2,689 3,061 3,397 3,811 4,720 Direct retail lending 13,679 13,612 13,749 13,828 13,939 Sales finance loans 7,236 7,121 7,050 6,972 6,863 Revolving credit loans 2,091 2,063 2,127 2,065 2,024 Residential mortgage loans 18,372 18,228 17,550 16,316 15,452 Specialized lending 8,464 7,767 7,953 8,047 7,954 Other acquired loans 50 56 58 69 85 Total loans and leases held for investment (excluding covered loans) 97,881 96,772 97,373 95,428 95,371 Covered loans 5,504 5,803 6,194 6,753 7,177 Total loans and leases held for investment 103,385 102,575 103,567 102,181 102,548 Loans held for sale 1,965 2,312 3,697 3,833 2,171 Total loans and leases 105,350 104,887 107,264 106,014 104,719 Allowance for loan and lease losses (2,516 ) (2,641 ) (2,708 ) (2,611 ) (2,723 ) FDIC loss share receivable 1,446 1,580 1,922 1,924 2,230 Premises and equipment 1,846 1,830 1,840 1,831 1,835 Goodwill 6,016 6,014 6,008 6,013 6,067 Core deposit and other intangible assets 457 483 508 535 569 Residential mortgage servicing rights at fair value 879 928 830 585 665 Other assets (2) 14,502 14,655 14,921 15,151 14,708 Total assets $ 159,310 $ 157,039 $ 157,081 $ 157,230 $ 155,083 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 22,507 $ 21,864 $ 20,637 $ 20,607 $ 19,767 Interest checking 3,733 3,711 4,050 2,225 3,760 Other client deposits 56,921 57,432 54,040 52,795 49,989 Client certificates of deposit 20,399 20,580 21,317 23,772 27,599 Total client deposits 103,560 103,587 100,044 99,399 101,115 Other interest-bearing deposits 4,504 3,326 7,169 7,020 3,336 Total deposits 108,064 106,913 107,213 106,419 104,451 Fed funds purchased, repos and other borrowings 4,842 5,186 5,673 5,820 6,080 Long-term debt 23,380 22,591 21,730 22,111 22,086 Other liabilities 5,975 5,679 5,967 6,093 5,726 Total liabilities 142,261 140,369 140,583 140,443 138,343 Shareholders' equity: Common stock 3,484 3,481 3,472 3,468 3,464 Additional paid-in capital 5,830 5,794 5,776 5,753 5,720 Retained earnings 8,241 8,042 7,935 7,833 7,729 Accumulated other comprehensive loss (574 ) (706 ) (747 ) (335 ) (237 ) Noncontrolling interest 68 59 62 68 64 Total shareholders' equity 17,049 16,670 16,498 16,787 16,740 Total liabilities and shareholders' equity $ 159,310 $ 157,039 $ 157,081 $ 157,230 $ 155,083 (1) Includes $1.7 billion, $1.7 billion, $1.5 billion, $1.5 billion and $1.4 billion at June 30, 2011, March 31, 2011, December 31, 2010, September 30, 2010 and June 30, 2010, respectively, covered by FDIC loss sharing agreements. (2) Includes $390 million, $401 million, $360 million, $314 million and $222 million of foreclosed property and other assets covered by FDIC loss sharing agreements at June 30, 2011, March 31, 2011, December 31, 2010, September 30, 2010 and June 30, 2010, respectively. Return to Table of Contents 6 BB&T Corporation Average Balance Sheets (Dollars in millions) Quarter Ended Year-to-Date June 30 Change June 30 Change 2011 2010 $ % 2011 2010 $ % Assets Total securities, at amortized cost (1) U.S. government-sponsored entities (GSE) $ 106 $ 554 $ (448 ) (80.9 ) % $ 100 $ 1,092 $ (992 ) (90.8 ) % Mortgage-backed securities issued by GSE 22,516 23,080 (564 ) (2.4 ) 21,468 24,810 (3,342 ) (13.5 ) States and political subdivisions 1,889 2,077 (188 ) (9.1 ) 1,928 2,092 (164 ) (7.8 ) Non-agency mortgage-backed securities 547 1,214 (667 ) (54.9 ) 571 1,262 (691 ) (54.8 ) Other securities 745 192 553 NM 748 196 552 NM Covered securities 1,257 1,192 65 5.5 1,250 1,184 66 5.6 Total securities 27,060 28,309 (1,249 ) (4.4 ) 26,065 30,636 (4,571 ) (14.9 ) Other earning assets 2,834 3,101 (267 ) (8.6 ) 2,906 2,893 13 0.4 Loans and leases Commercial loans and leases Commercial and industrial 33,647 31,691 1,956 6.2 33,540 31,596 1,944 6.2 Commercial real estate—other 11,287 12,223 (936 ) (7.7 ) 11,328 12,259 (931 ) (7.6 ) Commercial real estate—residential ADC 2,933 5,165 (2,232 ) (43.2 ) 3,105 5,374 (2,269 ) (42.2 ) Direct retail lending 13,629 13,994 (365 ) (2.6 ) 13,650 14,079 (429 ) (3.0 ) Sales finance loans 7,184 6,729 455 6.8 7,132 6,568 564 8.6 Revolving credit loans 2,070 2,002 68 3.4 2,077 1,997 80 4.0 Residential mortgage loans 18,311 15,586 2,725 17.5 18,120 15,522 2,598 16.7 Specialized lending 8,029 7,645 384 5.0 7,914 7,562 352 4.7 Other acquired loans 53 96 (43 ) (44.8 ) 55 102 (47 ) (46.1 ) Total loans and leases held for investment (excluding covered loans) 97,143 95,131 2,012 2.1 96,921 95,059 1,862 2.0 Covered loans 5,625 7,162 (1,537 ) (21.5 ) 5,775 7,401 (1,626 ) (22.0 ) Total loans and leases held for investment 102,768 102,293 475 0.5 102,696 102,460 236 0.2 Loans held for sale 1,573 1,671 (98 ) (5.9 ) 2,119 1,754 365 20.8 Total loans and leases 104,341 103,964 377 0.4 104,815 104,214 601 0.6 Total earning assets 134,235 135,374 (1,139 ) (0.8 ) 133,786 137,743 (3,957 ) (2.9 ) Nonearning assets 23,495 24,412 (917 ) (3.8 ) 23,546 24,042 (496 ) (2.1 ) Total assets $ 157,730 $ 159,786 $ (2,056 ) (1.3 ) % $ 157,332 $ 161,785 $ (4,453 ) (2.8 ) % Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 22,151 $ 19,346 $ 2,805 14.5 % $ 21,574 $ 18,907 $ 2,667 14.1 % Interest checking 4,201 3,905 296 7.6 3,899 3,826 73 1.9 Other client deposits 56,618 50,207 6,411 12.8 56,266 50,955 5,311 10.4 Client certificates of deposit 20,408 28,745 (8,337 ) (29.0 ) 20,742 29,784 (9,042 ) (30.4 ) Total client deposits 103,378 102,203 1,175 1.1 102,481 103,472 (991 ) (1.0 ) Other interest-bearing deposits 3,088 4,857 (1,769 ) (36.4 ) 3,561 5,563 (2,002 ) (36.0 ) Total deposits 106,466 107,060 (594 ) (0.6 ) 106,042 109,035 (2,993 ) (2.7 ) Fed funds purchased, repos and other borrowings 5,486 9,105 (3,619 ) (39.7 ) 6,381 9,653 (3,272 ) (33.9 ) Long-term debt 23,114 21,660 1,454 6.7 22,500 21,441 1,059 4.9 Other liabilities 5,592 5,036 556 11.0 5,535 4,879 656 13.4 Total liabilities 140,658 142,861 (2,203 ) (1.5 ) 140,458 145,008 (4,550 ) (3.1 ) Shareholders' equity 17,072 16,925 147 0.9 16,874 16,777 97 0.6 Total liabilities and shareholders' equity $ 157,730 $ 159,786 $ (2,056 ) (1.3 ) % $ 157,332 $ 161,785 $ (4,453 ) (2.8 ) % Average balances exclude basis adjustments for fair value hedges. (1) Total securities include securities available for sale and securities held to maturity. NM - not meaningful. Return to Table of Contents 7 BB&T Corporation Average Balance Sheets - Five Quarter Trend (Dollars in millions) Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2011 2011 2010 2010 2010 Assets Total securities, at amortized cost (1) U.S. government-sponsored entities (GSE) $ 106 $ 93 $ 52 $ 54 $ 554 Mortgage-backed securities issued by GSE 22,516 20,409 21,067 18,636 23,080 States and political subdivisions 1,889 1,969 1,987 2,019 2,077 Non-agency mortgage-backed securities 547 595 1,025 1,152 1,214 Other securities 745 750 641 209 192 Covered securities 1,257 1,243 1,216 1,207 1,192 Total securities 27,060 25,059 25,988 23,277 28,309 Other earning assets 2,834 2,978 2,995 2,951 3,101 Loans and leases Commercial loans and leases Commercial and industrial 33,647 33,433 32,733 32,174 31,691 Commercial real estate—other 11,287 11,368 11,661 12,052 12,223 Commercial real estate—residential ADC 2,933 3,281 3,650 4,394 5,165 Direct retail lending 13,629 13,672 13,770 13,867 13,994 Sales finance loans 7,184 7,080 7,015 6,906 6,729 Revolving credit loans 2,070 2,082 2,086 2,048 2,002 Residential mortgage loans 18,311 17,926 16,974 15,828 15,586 Specialized lending 8,029 7,797 7,937 8,046 7,645 Other acquired loans 53 57 63 73 96 Total loans and leases held for investment (excluding covered loans) 97,143 96,696 95,889 95,388 95,131 Covered loans 5,625 5,927 6,488 6,957 7,162 Total loans and leases held for investment 102,768 102,623 102,377 102,345 102,293 Loans held for sale 1,573 2,671 3,569 2,410 1,671 Total loans and leases 104,341 105,294 105,946 104,755 103,964 Total earning assets 134,235 133,331 134,929 130,983 135,374 Nonearning assets 23,495 23,600 24,535 24,683 24,412 Total assets $ 157,730 $ 156,931 $ 159,464 $ 155,666 $ 159,786 Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 22,151 $ 20,990 $ 21,027 $ 20,099 $ 19,346 Interest checking 4,201 3,594 3,682 3,482 3,905 Other client deposits 56,618 55,909 52,578 50,458 50,207 Client certificates of deposit 20,408 21,081 22,144 25,875 28,745 Total client deposits 103,378 101,574 99,431 99,914 102,203 Other interest-bearing deposits 3,088 4,040 6,161 3,591 4,857 Total deposits 106,466 105,614 105,592 103,505 107,060 Fed funds purchased, repos and other borrowings 5,486 7,286 9,446 7,355 9,105 Long-term debt 23,114 21,879 21,890 21,833 21,660 Other liabilities 5,592 5,479 5,585 5,938 5,036 Total liabilities 140,658 140,258 142,513 138,631 142,861 Shareholders' equity 17,072 16,673 16,951 17,035 16,925 Total liabilities and shareholders' equity $ 157,730 $ 156,931 $ 159,464 $ 155,666 $ 159,786 Average balances exclude basis adjustments for fair value hedges. (1) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 8 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended June 30, 2011 March 31, 2011 (1) Interest (2) (1) Interest (2) Average Income/ Yields/ Average Income/ Yields/ Balances Expense Rates Balances Expense Rates Assets Total securities, at amortized cost (3) U.S. government-sponsored entities (GSE) $ 106 $ - 1.91 % $ 93 $ 1 2.41 % Mortgage-backed securities issued by GSE 22,516 95 1.69 20,409 84 1.65 States and political subdivisions 1,889 28 5.74 1,969 27 5.55 Non-agency mortgage-backed securities 547 8 6.44 595 10 6.38 Other securities 745 3 1.49 750 3 1.56 Covered securities 1,257 43 13.66 1,243 37 12.06 Total securities 27,060 177 2.62 25,059 162 2.59 Other earning assets 2,834 4 0.62 2,978 6 0.80 Loans and leases Commercial loans and leases Commercial and industrial 33,647 356 4.25 33,433 359 4.35 Commercial real estate—other 11,287 107 3.79 11,368 108 3.84 Commercial real estate—residential ADC 2,933 26 3.56 3,281 28 3.50 Direct retail lending 13,629 175 5.15 13,672 174 5.17 Sales finance loans 7,184 90 4.99 7,080 91 5.23 Revolving credit loans 2,070 45 8.75 2,082 46 8.90 Residential mortgage loans 18,311 219 4.80 17,926 223 4.97 Specialized lending 8,029 233 11.68 7,797 227 11.76 Other acquired loans 53 5 34.52 57 4 31.68 Total loans and leases held for investment (excluding covered loans) 97,143 1,256 5.19 96,696 1,260 5.27 Covered loans 5,625 274 19.47 5,927 262 17.96 Total loans and leases held for investment 102,768 1,530 5.97 102,623 1,522 6.00 Loans held for sale 1,573 16 4.01 2,671 23 3.48 Total loans and leases 104,341 1,546 5.94 105,294 1,545 5.94 Total earning assets 134,235 1,727 5.16 133,331 1,713 5.19 Nonearning assets 23,495 23,600 Total assets $ 157,730 $ 156,931 Liabilities and Shareholders' Equity Interest-bearing deposits Interest checking $ 4,201 3 0.24 $ 3,594 2 0.25 Other client deposits 56,618 67 0.48 55,909 74 0.53 Client certificates of deposit 20,408 76 1.50 21,081 87 1.66 Other interest-bearing deposits 3,088 6 0.71 4,040 8 0.84 Total interest-bearing deposits 84,315 152 0.72 84,624 171 0.82 Fed funds purchased, repos and other borrowings 5,486 4 0.22 7,286 5 0.30 Long-term debt 23,114 181 3.14 21,879 216 3.97 Total interest-bearing liabilities 112,915 337 1.19 113,789 392 1.39 Noninterest-bearing deposits 22,151 20,990 Other liabilities 5,592 5,479 Shareholders' equity 17,072 16,673 Total liabilities and shareholders' equity $ 157,730 $ 156,931 Average interest-rate spread 3.97 3.80 Net interest income/ net interest margin $ 1,390 4.15 % $ 1,321 4.01 % Taxable-equivalent adjustment $ 36 $ 36 Applicable ratios are annualized. (1) Excludes basis adjustments for fair value hedges. (2) Yields are on a fully taxable-equivalent basis. (3) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 9 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended December 31, 2010 September 30, 2010 June 30, 2010 Interest (2) Interest (2) Interest (2) Average Income/ Yields/ Average Income/ Yields/ Average Income/ Yields/ Balances Expense Rates Balances Expense Rates Balances Expense Rates Assets Total securities, at amortized cost (3) U.S. government-sponsored entities (GSE) $ 52 $ 1 4.60 % $ 54 $ - 4.65 % $ 554 $ 5 3.68 % Mortgage-backed securities issued by GSE 21,067 102 1.95 18,636 150 3.22 23,080 217 3.77 States and political subdivisions 1,987 27 5.58 2,019 29 5.55 2,077 28 5.45 Non-agency mortgage-backed securities 1,025 15 5.93 1,152 17 5.90 1,214 18 5.84 Other securities 641 4 1.91 209 1 2.74 192 1 2.43 Covered securities 1,216 50 16.45 1,207 23 7.61 1,192 35 11.65 Total securities 25,988 199 3.07 23,277 220 3.78 28,309 304 4.30 Other earning assets 2,995 4 0.56 2,951 6 0.54 3,101 4 0.57 Loans and leases Commercial loans and leases Commercial and industrial 32,733 370 4.48 32,174 364 4.49 31,691 355 4.49 Commercial real estate—other 11,661 111 3.78 12,052 115 3.78 12,223 115 3.79 Commercial real estate—residential ADC 3,650 33 3.60 4,394 38 3.40 5,165 44 3.44 Direct retail lending 13,770 181 5.23 13,867 184 5.26 13,994 185 5.31 Sales finance loans 7,015 97 5.48 6,906 100 5.73 6,729 100 6.01 Revolving credit loans 2,086 46 8.62 2,048 44 8.64 2,002 44 8.69 Residential mortgage loans 16,974 218 5.14 15,828 213 5.39 15,586 215 5.51 Specialized lending 7,937 231 11.53 8,046 229 11.33 7,645 221 11.59 Other acquired loans 63 5 28.84 73 3 18.97 96 3 10.63 Total loans and leases held for investment (excluding covered loans) 95,889 1,292 5.35 95,388 1,290 5.38 95,131 1,282 5.40 Covered loans 6,488 271 16.59 6,957 258 14.72 7,162 242 13.52 Total loans and leases held for investment 102,377 1,563 6.06 102,345 1,548 6.01 102,293 1,524 5.97 Loans held for sale 3,569 27 3.09 2,410 22 3.56 1,671 20 4.73 Total loans and leases 105,946 1,590 5.96 104,755 1,570 5.96 103,964 1,544 5.95 Total earning assets 134,929 1,793 5.28 130,983 1,796 5.45 135,374 1,852 5.48 Nonearning assets 24,535 24,683 24,412 Total assets $ 159,464 $ 155,666 $ 159,786 Liabilities and Shareholders' Equity Interest-bearing deposits Interest checking $ 3,682 2 0.24 $ 3,482 3 0.29 $ 3,905 3 0.31 Other client deposits 52,578 76 0.57 50,458 79 0.62 50,207 81 0.65 Client certificates of deposit 22,144 103 1.84 25,875 132 2.02 28,745 144 2.01 Other interest-bearing deposits 6,161 11 0.66 3,591 11 1.18 4,857 13 1.06 Total interest-bearing deposits 84,565 192 0.90 83,406 225 1.07 87,714 241 1.10 Fed funds purchased, repos and other borrowings 9,446 7 0.29 7,355 6 0.32 9,105 7 0.31 Long-term debt 21,890 225 4.10 21,833 218 3.98 21,660 212 3.92 Total interest-bearing liabilities 115,901 424 1.45 112,594 449 1.58 118,479 460 1.56 Noninterest-bearing deposits 21,027 20,099 19,346 Other liabilities 5,585 5,938 5,036 Shareholders' equity 16,951 17,035 16,925 Total liabilities and shareholders' equity $ 159,464 $ 155,666 $ 159,786 Average interest-rate spread 3.83 3.87 3.92 Net interest income/ net interest margin $ 1,369 4.04 % $ 1,347 4.09 % $ 1,392 4.12 % Taxable-equivalent adjustment $ 37 $ 33 $ 32 Applicable ratios are annualized. (1) Excludes basis adjustments for fair value hedges. (2) Yields are on a fully taxable-equivalent basis. (3) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 10 BB&T Corporation Average Balances and Rates - Year-To-Date (Dollars in millions) Year-to-Date June 30, 2011 June 30, 2010 (1) Interest (2) (1) Interest (2) Average Income/ Yields/ Average Income/ Yields/ Balances Expense Rates Balances Expense Rates Assets Total securities, at amortized cost (3) U.S. government-sponsored entities (GSE) $ 100 $ 1 2.14 %$ 1,092 $ 20 3.63 % Mortgage-backed securities issued by GSE 21,468 179 1.67 24,810 471 3.80 States and political subdivisions 1,928 55 5.65 2,092 56 5.41 Non-agency mortgage-backed securities 571 18 6.41 1,262 37 5.82 Other securities 748 6 1.53 196 2 2.28 Covered securities 1,250 80 12.86 1,184 69 11.62 Total securities 26,065 339 2.60 30,636 655 4.28 Other earning assets 2,906 10 0.71 2,893 7 0.56 Loans and leases Commercial loans and leases Commercial and industrial 33,540 715 4.30 31,596 693 4.42 Commercial real estate—other 11,328 215 3.82 12,259 239 3.95 Commercial real estate—residential ADC 3,105 54 3.53 5,374 100 3.75 Direct retail lending 13,650 349 5.16 14,079 372 5.33 Sales finance loans 7,132 181 5.11 6,568 200 6.15 Revolving credit loans 2,077 91 8.82 1,997 88 8.86 Residential mortgage loans 18,120 442 4.88 15,522 428 5.51 Specialized lending 7,914 460 11.72 7,562 432 11.50 Other acquired loans 55 9 33.05 102 6 11.61 Total loans and leases held for investment (excluding covered loans) 96,921 2,516 5.23 95,059 2,558 5.42 Covered loans 5,775 536 18.70 7,401 404 11.00 Total loans and leases held for investment 102,696 3,052 5.98 102,460 2,962 5.82 Loans held for sale 2,119 39 3.68 1,754 41 4.71 Total loans and leases 104,815 3,091 5.94 104,214 3,003 5.80 Total earning assets 133,786 3,440 5.17 137,743 3,665 5.35 Nonearning assets 23,546 24,042 Total assets $ 157,332 $ 161,785 Liabilities and Shareholders' Equity Interest-bearing deposits Interest checking $ 3,899 5 0.24 $ 3,826 6 0.33 Other client deposits 56,266 141 0.51 50,955 171 0.68 Client certificates of deposit 20,742 163 1.58 29,784 296 2.00 Other interest-bearing deposits 3,561 14 0.78 5,563 27 0.99 Total interest-bearing deposits 84,468 323 0.77 90,128 500 1.12 Fed funds purchased, repos and other borrowings 6,381 9 0.27 9,653 13 0.27 Long-term debt 22,500 397 3.55 21,441 413 3.87 Total interest-bearing liabilities 113,349 729 1.29 121,222 926 1.54 Noninterest-bearing deposits 21,574 18,907 Other liabilities 5,535 4,879 Shareholders' equity 16,874 16,777 Total liabilities and shareholders' equity $ 157,332 $ 161,785 Average interest-rate spread 3.88 3.81 Net interest income/ net interest margin $ 2,711 4.08 % $ 2,739 4.00 % Taxable-equivalent adjustment $ 72 $ 65 Applicable ratios are annualized. (1) Excludes basis adjustments for fair value hedges. (2) Yields are on a fully taxable-equivalent basis. (3) Total securities include securities available for sale and securities held to maturity. Return to Table of Contents 11 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 Nonperforming assets (1) Nonaccrual loans and leases Commercial loans and leases (7) Commercial and industrial $ 611 $ 594 $ 508 $ 491 $ 637 Commercial real estate—other 467 508 405 328 631 Commercial real estate—residential ADC 460 568 513 454 807 Direct retail lending 172 182 191 216 234 Sales finance loans 7 9 6 6 6 Residential mortgage loans (8) 292 511 466 416 387 Specialized lending 52 55 60 62 68 Total nonaccrual loans and leases held for investment 2,061 2,427 2,149 1,973 2,770 Loans held for sale 116 189 521 826 129 Total nonaccrual loans and leases 2,177 2,616 2,670 2,799 2,899 Foreclosed real estate (2) 1,147 1,211 1,259 1,309 1,391 Other foreclosed property 29 36 42 39 37 Total nonperforming assets (excluding covered assets) $ 3,353 $ 3,863 $ 3,971 $ 4,147 $ 4,327 Performing troubled debt restructurings (TDRs) (3) Commercial loans and leases Commercial and industrial $ 100 $ 125 $ 205 $ 260 $ 303 Commercial real estate—other 153 233 280 300 387 Commercial real estate—residential ADC 105 120 172 316 409 Direct retail lending 143 146 141 131 133 Sales finance loans 6 5 5 - - Revolving credit loans 62 62 62 62 60 Residential mortgage loans (9) 570 587 585 566 595 Specialized lending 39 31 26 4 4 Total performing TDRs $ 1,178 $ 1,309 $ 1,476 $ 1,639 $ 1,891 Loans 90 days or more past due and still accruing (4) Commercial loans and leases Commercial and industrial $ 4 $ 6 $ 8 $ 7 $ 5 Commercial real estate—other 4 20 4 3 7 Commercial real estate—residential ADC - 5 8 10 10 Direct retail lending 59 59 76 69 69 Sales finance loans 21 23 27 27 28 Revolving credit loans 16 18 20 21 20 Residential mortgage loans (10) 90 124 143 137 127 Specialized lending 7 6 6 7 7 Other acquired loans 2 2 3 5 5 Total loans 90 days past due and still accruing (excluding covered loans) (5) $ 203 $ 263 $ 295 $ 286 $ 278 Loans 30-89 days past due (4) Commercial loans and leases Commercial and industrial $ 72 $ 137 $ 163 $ 213 $ 185 Commercial real estate—other 35 54 68 171 118 Commercial real estate—residential ADC 25 40 84 151 128 Direct retail lending 154 166 189 181 188 Sales finance loans 68 67 95 99 95 Revolving credit loans 22 24 28 28 28 Residential mortgage loans (11) 426 444 532 551 519 Specialized lending 198 166 248 242 225 Other acquired loans - 1 1 2 2 Total loans 30-89 days past due (excluding covered loans) (6) $ 1,000 $ 1,099 $ 1,408 $ 1,638 $ 1,488 (1 ) Covered and other acquired loans are considered to be performing due to the application of the accretion method. Covered loans that are contractually past due are noted in the footnotes below. (2 ) Excludes foreclosed real estate totaling $348 million, $362 million, $313 million, $276 million and $176 million at June 30, 2011, March 31, 2011, December 31, 2010, September 30, 2010 and June 30, 2010, respectively, that are covered by FDIC loss sharing agreements. (3 ) Excludes TDRs that are nonperforming totaling $381 million, $479 million, $479 million, $489 million and $480 million at June 30, 2011, March 31, 2011, December 31, 2010, September 30, 2010 and June 30, 2010, respectively. These amounts are included in total nonperforming assets. (4 ) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. (5 ) Excludes loans past due 90 days or more that are covered by FDIC loss sharing agreements totaling $935 million, $1.2 billion, $1.1 billion, $1.3 billion and $1.5 billion at June 30, 2011, March 31, 2011, December 31, 2010, September 30, 2010 and June 30, 2010, respectively. (6 ) Excludes loans past due 30-89 days that are covered by FDIC loss sharing agreements totaling $308 million, $252 million, $363 million, $329 million and $429 million at June 30, 2011, March 31, 2011, December 31, 2010, September 30, 2010 and June 30, 2010, respectively. (7 ) Includes a transfer of $1.3 billion book value of nonperforming commercial loans to loans held for sale during the third quarter of 2010 in connection with BB&T's NPA disposition strategy. (8 ) Includes a reduction of $231 million in mortgage loans during the second quarter of 2011 in connection with BB&T's NPA disposition strategy. (9 ) Excludes restructured mortgage loans that are government guaranteed totaling $184 million, $148 million, $129 million, $153 million, and $73 million at June 30, 2011, March 31, 2011, December 31, 2010, September 30, 2010 and June 30, 2010, respectively. Includes mortgage loans held for sale. (10) Excludes mortgage loans past due 90 days or more that are government guaranteed totaling $162 million, $187 million, $153 million, $119 million and $82 million at June 30, 2011, March 31, 2011, December 31, 2010, September 30, 2010 and June 30, 2010, respectively. Includes past due mortgage loans held for sale. (11) Excludes mortgage loans past due 30-89 days that are government guaranteed totaling $78 million, $71 million, $83 million, $74 million and $42 million at June 30, 2011, March 31, 2011, December 31, 2010, September 30, 2010 and June 30, 2010, respectively. Includes past due mortgage loans held for sale. Retrun to Table of Contents 12 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 Allowance for credit losses Beginning balance $ 2,691 $ 2,755 $ 2,650 $ 2,753 $ 2,759 Provision for credit losses (excluding covered loans) 313 340 543 743 652 Provision for covered loans 15 - 100 27 (2 ) Charge-offs Commercial loans and leases (1) Commercial and industrial (62 ) (78 ) (103 ) (143 ) (65 ) Commercial real estate—other (81 ) (68 ) (125 ) (244 ) (47 ) Commercial real estate—residential ADC (78 ) (71 ) (107 ) (285 ) (165 ) Direct retail lending (66 ) (78 ) (87 ) (83 ) (82 ) Sales finance loans (7 ) (10 ) (12 ) (10 ) (10 ) Revolving credit loans (24 ) (27 ) (28 ) (28 ) (31 ) Residential mortgage loans (2) (129 ) (54 ) (58 ) (52 ) (207 ) Specialized lending (43 ) (52 ) (57 ) (56 ) (64 ) Total charge-offs (490 ) (438 ) (577 ) (901 ) (671 ) Recoveries Commercial loans and leases (1) Commercial and industrial 9 4 4 4 4 Commercial real estate—other 6 3 4 - 1 Commercial real estate—residential ADC 7 4 6 4 3 Direct retail lending 8 9 8 7 6 Sales finance loans 3 2 2 2 2 Revolving credit loans 5 5 4 4 4 Residential mortgage loans (2) 1 1 1 1 1 Specialized lending 7 6 10 6 8 Total recoveries 46 34 39 28 29 Net charge-offs (444 ) (404 ) (538 ) (873 ) (642 ) Other changes - (14 ) Ending balance $ 2,575 $ 2,691 $ 2,755 $ 2,650 $ 2,753 Allowance for credit losses Allowance for loan and lease losses (excluding covered loans) $ 2,357 $ 2,497 $ 2,564 $ 2,567 $ 2,706 Allowance for covered loans 159 144 144 44 17 Reserve for unfunded lending commitments 59 50 47 39 30 Total $ 2,575 $ 2,691 $ 2,755 $ 2,650 $ 2,753 As of/For the Six Months Ended June 30 Allowance for credit losses Beginning balance $ 2,755 $ 2,672 Provision for credit losses (excluding covered loans) 653 1,208 Provision for covered loans 15 17 Charge-offs Commercial loans and leases (1) Commercial and industrial (140 ) (127 ) Commercial real estate—other (149 ) (101 ) Commercial real estate—residential ADC (149 ) (273 ) Direct retail lending (144 ) (168 ) Sales finance loans (17 ) (26 ) Revolving credit loans (51 ) (62 ) Residential mortgage loans (2) (183 ) (284 ) Specialized lending (95 ) (139 ) Total charge-offs (928 ) (1,180 ) Recoveries Commercial loans and leases (1) Commercial and industrial 13 10 Commercial real estate—other 9 1 Commercial real estate—residential ADC 11 4 Direct retail lending 17 18 Sales finance loans 5 5 Revolving credit loans 10 8 Residential mortgage loans (2) 2 2 Specialized lending 13 15 Total recoveries 80 63 Net charge-offs (848 ) (1,117 ) Other changes - (27 ) Ending balance $ 2,575 $ 2,753 (1) Includes net charge-offs of $26 million, $431 million and $7 million in commercial loans and leases during the fourth, third and second quarters of 2010, respectively, in connection with BB&T's NPA disposition strategy. (2) Includes net charge-offs of $87 million and $141 million in mortgage loans during the second quarters of 2011 and 2010, respectively, in connection with BB&T's NPA disposition strategy. Return to Table of Contents 13 BB&T Corporation Credit Quality As of/For the Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2011 2011 2010 2010 2010 Asset Quality Ratios (including amounts related to covered loans and covered foreclosed property) (1)(2) Loans 30-89 days past due and still accruing as a percentage of total loans and leases 1.24 % 1.29 % 1.65 % 1.86 % 1.83 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases 1.08 1.36 1.34 1.53 1.74 Nonperforming loans and leases as a percentage of total loans and leases 2.07 2.49 2.49 2.64 2.77 Nonperforming assets as a percentage of: Total assets 2.32 2.69 2.73 2.81 2.90 Loans and leases plus foreclosed property 3.46 3.97 3.94 4.11 4.24 Net charge-offs as a percentage of average loans and leases 1.71 1.56 2.02 3.31 2.48 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.43 2.58 2.62 2.56 2.66 Ratio of allowance for loan and lease losses to: Net charge-offs 1.41 X 1.61 X 1.27 X 0.75 X 1.06 X Nonperforming loans and leases held for investment 1.22 1.09 1.26 1.32 0.98 Asset Quality Ratios (excluding amounts related to covered loans and covered foreclosed property) (1)(2)(3) Loans 30-89 days past due and still accruing as a percentage of total loans and leases 1.00 % 1.11 % 1.39 % 1.65 % 1.53 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases 0.20 0.27 0.29 0.29 0.28 Nonperforming loans and leases as a percentage of total loans and leases 2.18 2.64 2.64 2.82 2.97 Nonperforming assets as a percentage of: Total assets 2.18 2.56 2.64 2.76 2.93 Loans and leases plus foreclosed property 3.32 3.85 3.88 4.12 4.37 Net charge-offs as a percentage of average loans and leases (4) 1.80 1.65 2.15 3.54 2.66 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.41 2.58 2.63 2.69 2.84 Ratio of allowance for loan and lease losses to: Net charge-offs 1.32 X 1.52 X 1.20 X 0.74 X 1.05 X Nonperforming loans and leases held for investment 1.14 1.03 1.19 1.30 0.98 As of/For the Six Months Ended June 30 2011 2010 Asset Quality Ratios Including covered loans: Net charge-offs as a percentage of average loans and leases 1.63 % 2.16 % Ratio of allowance for loan and lease losses to net charge-offs 1.47 X 1.21 X Excluding covered loans: Net charge-offs as a percentage of average loans and leases (4) 1.73 % 2.33 % Ratio of allowance for loan and lease losses to net charge-offs 1.38 X 1.20 X Applicable ratios are annualized. (1) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. (2) Excludes mortgage loans guaranteed by the government. (3) These asset quality ratios have been adjusted to remove the impact of covered loans and covered foreclosed property. Appropriate adjustments to the numerator and denominator have been reflected in the calculation of these ratios. Management believes the inclusion of covered loans in certain asset quality ratios that include nonperforming assets, past due loans or net charge-offs in the numerator or denominator results in distortion of these ratios and they may not be comparable to other periods presented or to other portfolios that were not impacted by purchase accounting. (4) Excluding the impact of losses and balances associated with BB&T's NPA disposition strategy, the adjusted net charge-offs ratio would have been 1.46%, 2.07%, 1.80% and 2.06% for the second quarter 2011, and the fourth, third and second quarters of 2010, respectively. The adjusted net charge-off ratio would have been 1.56% and 2.02% for the six months ended June 30, 2011 and 2010, respectively. Return to Table of Contents 14 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions, except average loan and average client size) SUPPLEMENTAL COMMERCIAL REAL ESTATE LOAN PORTFOLIO INFORMATION (1)(2) RESIDENTIAL ACQUISITION, DEVELOPMENT, AND CONSTRUCTION LOANS (ADC) As of/For the Period Ended June 30, 2011 Builder / Land / Land Condos / Construction Development Townhomes Total ADC Total loans outstanding $ 721 $ 1,829 $ 139 $ 2,689 Average loan size (in thousands) 208 509 902 373 Average client size (in thousands) 553 819 2,199 745 Nonaccrual loans and leases as a percentage of category 17.26 % 17.02 % 17.38 % 17.11 % Gross charge-offs as a percentage of category: Year-to-Date 8.86 10.52 6.17 9.84 Quarter-to-Date 9.59 11.01 12.78 10.71 As of/For the Period Ended June 30, 2011 Nonaccrual as a Gross Charge-Offs as a Percentage of RESIDENTIAL ACQUISITION, DEVELOPMENT, AND Total Percentage of Outstandings CONSTRUCTION LOANS (ADC) BY STATE OF ORIGINATION Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 1,195 17.17 % 13.04 % 16.53 % Virginia 526 6.18 1.46 1.00 South Carolina 238 17.89 8.87 11.60 Georgia 202 17.30 11.93 8.71 Florida 145 25.38 11.90 12.17 Washington, D.C. 95 13.30 19.96 1.29 Tennessee 77 31.20 8.81 9.92 West Virginia 68 62.09 7.17 5.15 Kentucky 64 12.07 3.61 2.12 Maryland 47 3.26 0.34 - Alabama 32 61.80 7.65 13.91 Total $ 2,689 17.11 % 9.84 % 10.71 % OTHER COMMERCIAL REAL ESTATE LOANS (3) As of/For the Period Ended June 30, 2011 Permanent Commercial Income Total Other Commercial Land / Producing Commercial Construction Development Properties Real Estate Total loans outstanding $ 870 $ 1,197 $ 9,074 $ 11,141 Average loan size (in thousands) 971 620 507 538 Average client size (in thousands) 1,343 740 771 793 Nonaccrual loans and leases as a percentage of category 3.32 % 10.24 % 3.47 % 4.19 % Gross charge-offs as a percentage of category: Year-to-Date 1.10 8.68 2.11 2.79 Quarter-to-Date 1.35 5.50 2.66 2.87 As of/For the Period Ended June 30, 2011 Nonaccrual as a Gross Charge-Offs as a Percentage of OTHER COMMERCIAL REAL ESTATE LOANS BY STATE OF Total Percentage of Outstandings ORIGINATION (3) Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 3,399 4.12 % 1.71 % 1.74 % Virginia 1,867 1.64 0.86 0.75 Georgia 1,630 6.38 5.87 4.81 South Carolina 844 8.32 7.37 12.72 Florida 774 10.24 7.44 5.69 Washington, D.C. 617 1.37 1.65 0.33 Maryland 557 0.91 0.35 0.66 Kentucky 451 1.45 0.23 0.34 West Virginia 430 0.38 0.39 0.07 Tennessee 340 5.17 0.94 0.81 Alabama 109 2.88 0.75 1.42 Other 123 - - - Total $ 11,141 4.19 % 2.79 % 2.87 % Applicable ratios are annualized. (1) Commercial real estate loans (CRE) are defined as loans to finance non-owner occupied real property where the primary repayment source is the sale or rental/lease of the real property. Definition is based on internal classification. Excludes covered loans and in process items. (2) Includes net charge-offs and average balances related to loans transferred to held for sale while they were held for investment. Loans transferred to held for sale are excluded from total loans outstanding. As of June 30, 2011, there were $46 million ADC loans and $45 million other CRE loans held for sale. All of the held for sale ADC and Other CRE loans are on nonaccrual status. (3) C&I loans secured by real property are excluded. Return to Table of Contents 15 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions, except average loan size) SUPPLEMENTAL RESIDENTIAL MORTGAGE PORTFOLIO INFORMATION (1) As of/For the Period Ended June 30, 2011 Construction / RESIDENTIAL MORTGAGE LOANS Prime ALT -A Permanent Subprime (2) Total Total loans outstanding $ 15,829 $ 1,838 $ 486 $ 444 $ 18,597 Average loan size (in thousands) 193 300 296 59 191 Average refreshed credit score (3) 727 700 723 577 721 Percentage that are first mortgages 100 % 100 % 99 % 81 % 99 % Average loan to value at origination 74 68 73 74 73 Nonaccrual loans and leases as a percentage of category 1.14 3.21 7.16 7.95 1.66 Gross charge-offs as a percentage of category: Year-to-Date 1.39 6.11 2.87 5.93 2.07 Quarter-to-Date 1.89 9.75 2.17 7.55 2.85 As of/For the Period Ended June 30, 2011 Nonaccrual as a Gross Charge-Offs as a Total Percentage of Percentage of Outstandings RESIDENTIAL MORTGAGE LOANS BY STATE Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 4,544 1.46 % 1.33 % 1.97 % Virginia 3,121 1.28 1.61 2.22 Florida 2,292 3.21 4.86 6.15 Maryland 1,767 1.28 1.92 2.97 South Carolina 1,736 1.77 2.32 3.52 Georgia 1,658 1.88 2.87 4.04 Kentucky 491 1.07 0.61 1.10 Texas 471 0.04 0.06 0.02 Tennessee 381 1.99 1.40 2.05 West Virginia 375 1.24 0.52 0.65 Alabama 272 0.47 0.93 1.38 Washington, D.C. 230 0.75 1.40 1.92 Missouri 164 0.27 0.46 0.56 Indiana 116 0.35 0.37 0.54 Other 979 2.42 2.00 2.36 Total $ 18,597 1.66 % 2.07 % 2.85 % SUPPLEMENTAL DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE PORTFOLIO INFORMATION (4) As of/For the Period Ended June 30, 2011 Residential Home Equity Home Equity DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE LOANS & LINES Lot/Land Loans Loans Lines Total Total loans outstanding $ 1,206 $ 6,077 $ 5,342 $ 12,625 Average loan size (in thousands) (5) 57 46 36 41 Average refreshed credit score (6) 723 724 763 747 Percentage that are first mortgages 100 % 79 % 28 % 59 % Average loan to value at origination 78 63 64 64 Nonaccrual loans and leases as a percentage of category 4.84 1.44 0.45 1.35 Gross charge-offs as a percentage of category: Year-to-Date 8.38 1.45 1.24 2.06 Quarter-to-Date 7.68 1.34 1.13 1.87 As of/For the Period Ended June 30, 2011 Nonaccrual as a Gross Charge-Offs as a DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE LOANS AND Total Percentage of Percentage of Outstandings LINES BY STATE OF ORIGINATION Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 4,280 1.56 % 2.13 % 1.92 % Virginia 2,867 0.81 0.92 0.93 South Carolina 1,190 1.80 2.83 2.46 Georgia 1,004 1.54 3.45 3.54 Maryland 810 0.96 1.56 1.31 West Virginia 764 1.14 0.94 0.81 Florida 641 1.86 5.80 4.96 Kentucky 579 1.23 0.96 0.80 Tennessee 345 1.80 2.56 2.48 Washington, D.C. 85 0.89 2.70 1.06 Other 60 0.88 1.11 0.47 Total $ 12,625 1.35 % 2.06 % 1.87 % Applicable ratios are annualized. (1) Excludes mortgage loans held for sale, covered loans, mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase and in process items. (2) Includes $317 million in loans originated by Lendmark Financial Services, which are disclosed as a part of the specialized lending category. (3) Weighted based on outstanding balance. (4) Direct retail 1-4 family and lot/land real estate loans are originated through the BB&T Community Banking network. Excludes covered loans and in process items. (5) Home equity lines without an outstanding balance are excluded from this calculation. (6) Based on number of accounts. Return to Table of Contents 16 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions) SUPPLEMENTAL TROUBLED DEBT RESTRUCTURINGS INFORMATION As of June 30, 2011 Past Due 30-89 Past Due 90+ Current Status Days Days Total Performing restructurings: (1) Commercial loans Commercial and industrial $ 97 97.0 % $ 3 3.0 % $ - - % $ 100 Commercial real estate—other 151 98.7 2 1.3 - - 153 Commercial real estate—residential ADC 105 100.0 - 105 Direct retail lending 134 93.7 8 5.6 1 0.7 143 Sales finance loans 4 66.7 - - 2 33.3 6 Revolving credit loans 50 80.6 7 11.3 5 8.1 62 Residential mortgage loans (2) 480 84.2 81 14.2 9 1.6 570 Specialized lending 36 92.3 3 7.7 - - 39 Total performing restructurings 1,057 89.8 104 8.8 17 1.4 1,178 Nonperforming restructurings (3) 130 34.1 70 18.4 181 47.5 381 Total restructurings $ 1,187 76.1 % $ 174 11.2 % $ 198 12.7 % $ 1,559 (1) Past due performing restructurings are included in past due disclosures. (2) Excludes restructured mortgage loans that are government guaranteed totaling $184 million. (3) Nonperforming restructurings are included in nonaccrual loan disclosures. Return to Table of Contents 17 BB&T Corporation Capital Information - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) As of / Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 Selected Capital Information (1) Risk-based capital Tier 1 $ 14,363 $ 14,100 $ 13,959 $ 13,828 $ 13,594 Total 18,644 18,389 18,319 18,465 18,327 Risk-weighted assets (2) 116,315 116,484 118,131 117,894 116,073 Average quarterly tangible assets 151,677 151,049 153,349 149,253 153,399 Risk-based capital ratios Tier 1 12.3 % 12.1 % 11.8 % 11.7 % 11.7 % Total 16.0 15.8 15.5 15.7 15.8 Leverage capital ratio 9.5 9.3 9.1 9.3 8.9 Equity as a percentage of total assets 10.7 10.6 10.5 10.7 10.8 Book value per common share $ 24.37 $ 23.86 $ 23.67 $ 24.11 $ 24.07 Selected Non-GAAP Capital Information (3) Tangible common equity as a percentage of tangible assets 7.2 % 7.2 % 7.1 % 7.0 % 7.0 % Tier 1 common equity as a percentage of risk-weighted assets 9.6 9.3 9.1 9.0 8.9 Tangible book value per common share $ 15.95 $ 15.59 $ 15.43 $ 15.25 $ 14.93 Calculations of Tier 1 common equity and tangible assets and related measures: Tier 1 equity $ 14,363 $ 14,100 $ 13,959 $ 13,828 $ 13,594 Less: Qualifying restricted core capital elements 3,249 3,248 3,248 3,255 3,254 Tier 1 common equity $ 11,114 $ 10,852 $ 10,711 $ 10,573 $ 10,340 Total assets $ 159,310 $ 157,039 $ 157,081 $ 157,230 $ 155,083 Less: Intangible assets, net of deferred taxes 6,353 6,374 6,391 6,419 6,502 Plus: Regulatory adjustments, net of deferred taxes 389 572 636 207 187 Tangible assets $ 153,346 $ 151,237 $ 151,326 $ 151,018 $ 148,768 Total risk-weighted assets (2) $ 116,315 $ 116,484 $ 118,131 $ 117,894 $ 116,073 Tangible common equity as a percentage of tangible assets 7.2 % 7.2 % 7.1 % 7.0 % 7.0 % Tier 1 common equity as a percentage of risk-weighted assets 9.6 9.3 9.1 9.0 8.9 Tier 1 common equity $ 11,114 $ 10,852 $ 10,711 $ 10,573 $ 10,340 Outstanding shares at end of period (in thousands) 696,894 696,285 694,381 693,560 692,777 Tangible book value per common share $ 15.95 $ 15.59 $ 15.43 $ 15.25 $ 14.93 (1) Current quarter regulatory capital information is preliminary. (2) Risk-weighted assets are determined based on regulatory capital requirements. Under the regulatory framework for determining risk-weighted assets each asset class is assigned a risk-weighting of 0%, 20%, 50% or 100% based on the underlying risk of the specific asset class. In addition, off balance sheet exposures are first converted to a balance sheet equivalent amount and subsequently assigned to one of the four risk-weightings. (3) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. BB&T's management uses these measures to assess the quality of capital and believes that investors may find them useful in their analysis of the Corporation. These capital measures are not necessarily comparable to similar capital measures that may be presented by other companies. Return to Table of Contents 18 BB&T Corporation Selected Items & Additional Information (Dollars in millions, except per share data) Favorable (Unfavorable) Selected Items Pre-Tax After -Tax Second Quarter 2011 Losses/write-downs related to NPA disposition strategy Other noninterest income $ (27 ) $ (17 ) First Quarter 2011 Losses/write-downs related to NPA disposition strategy Other noninterest income (74 ) (46 ) Fourth Quarter 2010 Losses/write-downs related to NPA disposition strategy Other noninterest income (62 ) (39 ) Third Quarter 2010 Losses/write-downs related to NPA disposition strategy Other noninterest income (28 ) (17 ) Second Quarter 2010 No selected items noted First Quarter 2010 Colonial premises and equipment adjustment Occupancy and equipment expense 16 10 Contingency reserve adjustment Other noninterest expense 11 7 As of / Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 Selected Mortgage Banking Information Income statement impact of mortgage servicing rights valuation MSRs fair value increase (decrease) $ (61 ) $ 41 $ 191 $ (101 ) $ (234 ) MSRs hedge gains (losses) 59 (39 ) (176 ) 132 241 Net $ (2 ) $ 2 $ 15 $ 31 $ 7 Residential mortgage loan originations $ 3,888 $ 5,802 $ 8,406 $ 6,656 $ 5,013 Residential mortgage servicing portfolio (1) Loans serviced for others 65,872 64,894 61,795 60,207 59,322 Bank-owned loans serviced 20 21,271 21,396 20,331 18,621 Total servicing portfolio 86 86,165 83,191 80,538 77,943 Weighted-average coupon rate 5.14 % 5.17 % 5.26 % 5.37 % 5.43 % Weighted-average servicing fee 0.344 0.346 0.350 0.354 0.357 Selected Miscellaneous Information Derivatives notional amount $ 58,060 $ 57,160 $ 65,386 $ 67,201 $ 64,187 Fair value of derivatives (29 ) (77 ) (69 ) 277 279 Accumulated comprehensive income related to securities, net of tax (2 ) (128 ) (307 ) (333 ) 49 74 Common stock prices High 27.81 29.60 27.57 28.69 35.72 Low 25.24 25.95 22.15 21.72 26.18 End of period 26.84 27.45 26.29 24.08 26.31 Banking offices 1,778 1,781 1,782 1,790 1,791 ATMs 2,475 2,476 2,481 2,494 2,496 FTEs 31,617 31,365 31,354 31,331 31,603 (1) Amounts reported are unpaid principal balance. (2)Includes the impact of the FDIC loss sharing agreements on the covered securities. Return to Table of Contents 19 BB&T Corporation NON-GAAP Reconciliation Table Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 NON-GAAP Reconciliation Table 2011 2011 2010 2010 2010 Efficiency ratio - GAAP 64.1 % 67.4 % 60.9 % 57.3 % 61.7 % Effect of securities gains (losses), net - - 2.4 5.6 5.1 Effect of merger-related and restructuring charges, net (0.1 ) 0.1 (0.2 ) (0.4 ) (1.6 ) Effect of losses/write-downs on NPA disposition loans (0.7 ) (2.1 ) (1.5 ) (0.6 ) - Effect of FDIC loss share accounting 0.3 - 2.0 0.6 - Effect of foreclosed property expense (6.6 ) (7.0 ) (7.1 ) (7.1 ) (10.1 ) Effect of amortization of intangibles (1.2 ) (1.3 ) (1.2 ) (1.3 ) (1.4 ) Efficiency ratio - reported 55.8 57.1 55.3 54.1 53.7 Fee income ratio - GAAP 36.1 % 35.1 % 41.3 % 45.2 % 42.7 % Effect of securities gains (losses), net - - (2.5 ) (5.8 ) (5.5 ) Effect of losses/write-downs on NPA disposition loans 0.7 2.2 1.6 0.6 - Effect of FDIC loss share accounting 4.0 2.8 1.4 2.3 3.6 Fee income ratio - reported 40.8 40.1 41.8 42.3 40.8 Year -to-Date June 30, NON-GAAP Reconciliation Table 2011 2010 Efficiency ratio - GAAP 65.7 % 61.5 % Effect of securities gains (losses), net - 2.5 Effect of merger-related and restructuring charges, net - (1.2 ) Effect of contingency reserve - 0.3 Effect of losses/write-downs on NPA disposition loans (1.4 ) - Effect of Colonial premises and equipment adjustments - 0.4 Effect of FDIC loss share accounting 0.1 0.2 Effect of foreclosed property expense (6.8 ) (9.2 ) Effect of amortization of intangibles (1.2 ) (1.4 ) Efficiency ratio - reported 56.4 53.1 Fee income ratio - GAAP 35.6 % 40.7 % Effect of securities gains (losses), net - (2.9 ) Effect of losses/write-downs on NPA disposition loans 1.5 - Effect of FDIC loss share accounting 3.4 2.1 Fee income ratio - reported 40.5 39.9 Return to Table of Contents 20
